Steele Hays, Justice, concurring. I concur entirely in the result, but I believe there is a sounder basis for reversal than whether the revenue bonds to upgrade and enlarge a county hospital constitute a “business loan” within the meaning of § 511 of the Monetary Control Act. The answer is not that clear and appellees’ arguments are not that easily denied. They submit that Congress intended to classify loans generally as either “consumer or personal” or “business or agricultural” and, thus, by a process of elimination the loan becomes a “business loan.” However that may be, I would reverse for another reason. It is one thing for Congress, acting under the Commerce Clause, to pre-empt the right to govern the interest rate private lenders and borrowers set between themselves, but quite another to claim the pre-emptive right to deny to a state the power to limit its own governmental subdivisions to a rate of interest fixed by the constitution of that state. I cannot say the Monetary Control Act does not purport to do that, but nothing is cited to us to support such an arrogation of power. It is questionable whether the power exists at all, and certainly not in the absence of an express provision. See National League of Cities v. Usery, 426 U.S. 833 (1976); Metcalf & Eddy v. Mitchell, 269 U.S. 514 (1926); United States v. California, 297 U.S. 175 (1936). Appellees draw a distinction that in Usery, Congress sought, to impose a burden on the states by amendments to the Fair Labor Standards Act, whereas here, Congress is simply providing an opportunity to compete in the bond market. But the issue is deeper than one of a burden versus a benefit; it involves the fundamental question of where state sovereignty ends and federal sovereignty begins. See Lane County v. Oregon, 7 Wall. 71, 19 L. Ed. 101 (1869).